Case 17-40021-JMM         Doc 52    Filed 04/21/20 Entered 04/21/20 09:24:43         Desc Main
                                   Document      Page 1 of 5



Thomas D. Smith, Esquire (ISB No. 8206)
SPINNER, WOOD & SMITH
1335 East Center - P.O. Box 6009
Pocatello, Idaho 83205-6009
Telephone: (208) 232-4471
FAX: (208) 232-1808
Email: tsmith8206@cableone.net

Attorneys for R. Sam Hopkins, Trustee

                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

In the Matter of:                                )    Case No. 17-40021-JMM
                                                 )
STEPHEN ANDREW RUIZ, and MITZI D.                )    Chapter 7
RUIZ, aka MITZI D. MOORE,                        )
                                                 )
               Debtors.                          )
                                                 )

                          MOTION TO APPROVE SETTLEMENT

       COMES NOW, the Plaintiff, R. Sam Hopkins, Trustee (“Trustee”), by and through his

attorneys, and hereby moves the Court to approve a settlement between Amy Coll (“Coll”), the

Bank of Idaho, and Mortgage Electronic Registration Systems, Inc. (“MERS”) as set forth below

and in the Settlement Stipulation filed in Case No. 20-08002-JMM (Document No. 10). The

nature of the controversy and proposed settlement are as follows:

       1.      On January 12, 2017, the Debtors, Stephen A. Ruiz (“Ruiz”) and Mitzi D. Ruiz,

also known as Mitzi D. Moore (“Moore”), filed their petition to initiate a Chapter 7 bankruptcy

proceeding. The bankruptcy petition was not recorded in the real property records.

       2.      At the time the bankruptcy petition was filed, the Debtors claimed to jointly own

that certain real property located at 4143 Rulon Drive in Ammon, Idaho (“the Real Property”) as

tenants in common. The Real Property is described fully as:

MOTION TO APPROVE SETTLEMENT - 1
Case 17-40021-JMM          Doc 52    Filed 04/21/20 Entered 04/21/20 09:24:43            Desc Main
                                    Document      Page 2 of 5



          Lot 4, Block 15 of Centennial Ranch, Division No. 16, according to the official
          plat thereof, filed in the Official Records of Bonneville County, Idaho under
          Recorder’s Instrument No. 1137104.

          3.     On August 11, 2017, the Bonneville County Magistrate Court entered a divorce

decree in Case No. 2017-4165-DN that dissolved Ruiz and Moore’s marriage and purported to

divide their property. The divorce decree characterizes the Real Property as community property

and awarded it to Moore. The divorce decree also provides that if Moore sells the Real Property

and received more than $10,000 in net sale proceeds, then Moore shall pay Ruiz $3,000.

          4.     Ruiz and Moore did not obtain relief from the automatic stay to enter the divorce

decree.

          5.     Coll and Moore entered a purchase and sale agreement for Moore to sell the Real

Property to Coll for $220,000. On or about January 22, 2019, Ruiz executed a quitclaim deed that

purports to convey his interest in the Real Property to Moore, and on or about January 24, 2019,

Moore executed a warranty deed that purports to convey her interest in the Real Property to Coll.

          6.     On or about January 24, 2019, Coll executed a deed of trust on the Real Property to

secure a note held by the Bank of Idaho, which evidenced loan proceeds issued to Coll to enable

Coll to purchase the Real Property. MERS is named as the beneficiary in the deed of trust.

          7.     On January 25, 2019, the Real Property sale closed at AmeriTitle in Idaho Falls.

The Trustee asserts the sale proceeds were distributed as follows: Moore received $55,106.51,

Ruiz received $3,000.00, Wells Fargo Bank received $143,680.91 to pay off the Debtor’s loan

secured by a deed of trust on the Real Property, the real estate agents received $12,000.00 for

commissions, and the remaining $6,212.58 was for closing costs, taxes, and other sale expenses.




MOTION TO APPROVE SETTLEMENT - 2
Case 17-40021-JMM         Doc 52     Filed 04/21/20 Entered 04/21/20 09:24:43              Desc Main
                                    Document      Page 3 of 5



       8.       The Trustee argues that the property division in the divorce decree is void because

he contends it violates the automatic stay set forth in 11 U.S.C. § 362(a)(3) by attempting to

exercise control over estate property. The Trustee further contends the quitclaim deed Ruiz

executed on or about January 22, 2019, and the warranty deed Moore executed on or about January

24, 2019, are void because they arise from the property division in the decree, which was entered

without relief from the automatic stay citing several authorities, including Anderson v. Briglevich

(In re Briglevich), 147 B.R. 1015, 1020 (Bankr. N.D. Ga. 1992). As a result, the Trustee argues

that the warranty deed does not convey any interest in the Real Property to Coll, and that the deed

of trust does not create a valid security interest in the Real Property because the Trustee argues that

Coll did not have an interest in the Real Property when she executed the deed of trust as required

by Idaho Code § 28-9-203(2).

       9.       Coll and the Bank of Idaho argue that the quitclaim deed and warranty deed did not

violate the automatic stay because they are debtor-initiated transfers. In that regard, they argue

that the transfer to Coll must be analyzed under 11 U.S.C. § 549, and under that analysis they

contend that the correct inquiry is whether the transfer is an avoidable unauthorized post-petition

transfer, citing multiple cases including In re Ellis, 441 B.R. 656, 662 (Bankr. D. Idaho 2010).

Under this inquiry, they argue that pursuant to 11 U.S.C. § 549(c), the transfer to Coll is not an

avoidable unauthorized post-petition transfer because Coll is a good faith purchaser without

knowledge of the Debtor’s bankruptcy proceeding, and is a person who paid fair equivalent value

to purchase the Real Property.

       10.      Due to the expense of litigating the dispute and risks entailed thereof, the Trustee,

Coll, Bank of Idaho, and MERS believe it is in their mutual best interests to compromise this issue

between them.

MOTION TO APPROVE SETTLEMENT - 3
Case 17-40021-JMM        Doc 52     Filed 04/21/20 Entered 04/21/20 09:24:43            Desc Main
                                   Document      Page 4 of 5



       11.     The parties agree that Coll and the Bank of Idaho shall pay the Trustee $10,500 and

waive their rights to file a proof of claim under 11 U.S.C. § 502(h). In exchange, the Trustee shall

dismiss this adversary proceeding against all defendants with prejudice, and the Trustee shall

waive any claims he may have against the defendants arising from the Real Property. This shall be

a full and final settlement between the defendants and the Trustee regarding all claims arising from

the Real Property, including the sale, transfer, and financing thereof, and the parties shall be

responsible for their own attorney fees and costs in this matter. Notwithstanding anything to the

contrary herein, the release does not affect any of the obligations between Coll and the Bank of

Idaho, and the Bank of Idaho’s successors or assigns.

       DATED April 20, 2020
                                              SPINNER, WOOD & SMITH


                                              By /s/
                                                Thomas D. Smith




MOTION TO APPROVE SETTLEMENT - 4
Case 17-40021-JMM          Doc 52    Filed 04/21/20 Entered 04/21/20 09:24:43       Desc Main
                                    Document      Page 5 of 5



                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on April 21, 2020, I served a true and correct copy of the foregoing
document as follows:

       U.S. Trustee                                      [ ]   U.S. Mail, postage prepaid
                                                         [ ]   Hand Delivery
       ustp.region18.bs.ecf@usdoj.gov                    [x]   ECF Notice
                                                         [ ]   Facsimile

       Aaron J. Tolson                                   [ ]   U.S. Mail, postage prepaid
                                                         [ ]   Hand Delivery
       ajt@aaronjtolsonlaw.com                           [x]   ECF Notice
                                                         [ ]   Facsimile

       Stephen Andrew Ruiz                               [x]   U.S. Mail, postage prepaid
       1415 Whitewater                                   [ ]   Hand Delivery
       Idaho Falls, Idaho 83402                          [x]   ECF Notice
                                                         [ ]   Facsimile

       Mitzi D Ruiz                                      [x]   U.S. Mail, postage prepaid
       4143 Rulon Drive                                  [ ]   Hand Delivery
       Idaho Falls, Idaho 83406                          [x]   ECF Notice
                                                         [ ]   Facsimile

       Sheila R. Schwager                                [ ]   U.S. Mail, postage prepaid
                                                         [ ]   Hand Delivery
       SSchwager@hawleytroxell.com                       [x]   Email
                                                         [ ]   Facsimile

       Jessie A.P. Baker                                 [ ]   U.S. Mail, postage prepaid
                                                         [ ]   Hand Delivery
       JBaker@aldridgepite.com                           [x]   Email
                                                         [ ]   Facsimile


                                                  By /s/
                                                    Thomas D. Smith




MOTION TO APPROVE SETTLEMENT - 5
